Citation Nr: 0527796	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

 
FINDING OF FACT

The veteran has flare-ups of chronic lumbar strain that 
result in severe limitation of motion.


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic lumbar 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003), Diagnostic Code 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of an April 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant has 
been asked to submit evidence and information in his 
possession to the AOJ.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA treatment records have been obtained.  The veteran has 
been provided two VA medical examinations.  The veteran has 
also provided testimony before the undersigned Veterans Law 
Judge.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 



History and Analysis

The veteran was granted service connection for chronic low 
back strain in October 1981.  In February 2003, the veteran 
submitted a claim for a compensable rating for his chronic 
low back strain.  The May 2003 rating decision on appeal 
granted the veteran an increased rating of 20 percent, 
effective from February 2003.  The veteran claims that his 
low back disability symptoms entitle him to a rating in 
excess of 20 percent.

At his June 2005 hearing, the veteran testified that he lost 
his job at Ford Motor Company due to his back pain and 
bilateral knee disability.  He said that he currently worked 
three hours as a teacher's aid.  He reported that he was 
willing to work longer hours, but that teacher's aids were 
not allowed to work more than three hours a day.  The veteran 
reported that he had constant back pain, that he always used 
a back brace, and that he was unable to bend over.  He denied 
having any radiation down his legs.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. §§ 4.71a).  Since the 
veteran's claim for an increased rating was received in 
February 2003, the former criteria for the rating of spine 
disabilities must be applied for the period prior to 
September 26, 2003.  From September 26, 2003, the Board must 
consider both the current and former criteria for the rating 
of spine disabilities and use the criteria which is more 
advantageous to the veteran.

Under the former criteria, limitation of motion in the lumbar 
spine is assigned a 40 percent rating when severe, a 20 
percent rating when moderate, and a 10 percent rating when 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003).

VA outpatient records dated from February 2003, indicate that 
the veteran received continuing treatment for low back pain.

The May 2003 VA examination revealed that the veteran had 30 
degrees of forward flexion, at which time he resisted due to 
pain on motion.  The veteran had increased lumbar lordosis 
and paravertebral muscle spasms.  The examiner noted that the 
veteran manifested gross limitation of motion of the lower 
back with the subjective complaint of pain.  

On VA examination in November 2004, the veteran complained of 
fairly constant and sharp lower back pain.  The veteran 
reported difficulty bending over, that he used a back brace, 
and that he took medications for back pain.  Spine 
examination revealed five degrees of forward flexion then 
resistance due to pain.  The examiner did not find evidence 
of chronic lumbar strain at that time.

The VA examination reports indicate that the veteran has 
severe limitation of motion of the back.  While the November 
2004 examiner did not find chronic lumbar strain on 
examination, the veteran did have severe limitation of 
motion, and the veteran had been noted to have severe 
limitation of motion of the lumbar spine and muscle spasms in 
May 2003.  Considering all doubt in favor of the veteran, the 
Board finds that the veteran's limitation of motion due to 
lumbosacral strain meets the criteria for a 40 percent rating 
under the criteria in effect prior to September 26, 2003.  
See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

Prior to September 26, 2003, the highest evaluation available 
under the criteria for lumbosacral strain was 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Accordingly, 
the veteran is not entitled to a higher rating under 
Diagnostic Code 5295.

The veteran is not shown to have ankylosis of the spine or 
any other symptoms which would provide him with a rating in 
excess of 40 percent under any other applicable diagnostic 
code in effect prior to September 26, 2003, for his chronic 
lumbosacral strain.

The Board must also consider the new criteria in effect from 
September 26, 2003 for the evaluation of spine disabilities.  
The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Since the veteran has not been shown to have ankylosis of the 
spine, he is not entitled to a rating in excess of 40 percent 
under the current regulations for diseases and injuries of 
the spine. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has never been hospitalized for low back strain.  
While the veteran has stated that he was forced to leave his 
former employer due to disabilities including the low back 
disability at issue, and notes that he only works part time, 
significantly, he indicated that it was not his back that 
kept him from working more hours.  Since frequent 
hospitalization, marked interference with employment, and 
other such factors so as to render impractical the 
application of schedular standards have not been shown, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).




ORDER

Entitlement to a 40 percent rating for chronic lumbar strain 
is granted, subject to the law and regulation governing the 
award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


